Exhibit 10.1


EDISON INTERNATIONAL AND SOUTHERN CALIFORNIA EDISON COMPANY
DIRECTOR COMPENSATION SCHEDULE


As Adopted August 24, 2017


Effective October 1, 2017, except as otherwise provided below, non-employee
Directors of Edison International (“EIX”) and/or Southern California Edison
Company (“SCE”) will receive the annual retainers, meeting fees, meeting
expenses and equity‑based awards described below as compensation for serving as
a Director. The equity-based award provisions described below are effective for
Directors elected or reelected on or after August 24, 2017.


Directors who are employees of EIX or SCE shall not receive additional
compensation for serving as Directors (other than participation in the EIX
Director Matching Gifts Program). Directors who serve on both the EIX Board and
the SCE Board, and their corresponding Board Committees, will not receive
additional compensation, including additional meeting fees for SCE business
meetings held concurrently or consecutively with a corresponding EIX business
meeting.


Annual Retainers
Board Retainer – Each Director will receive an annual board retainer of $115,000
to be paid in advance in quarterly installments of $28,750 for any calendar
quarter or portion thereof during which the individual serves as a Director.


Board Committee Chair Retainer – Each Director who serves as the Chair of a
Board Committee will receive an additional annual retainer of$15,000, except the
Director who serves as the Chair of the Audit Committee will receive an
additional annual retainer of $20,000 and the Director who serves as the Chair
of the Compensation and Executive Personnel Committee will receive an additional
annual retainer of $17,500. The Committee Chair retainers shall be paid in
advance in equal quarterly installments for any calendar quarter or portion
thereof during which the Director serves as a Committee Chair.


Chair of EIX Board Retainer – A non-employee Director who serves as the Chair of
the EIX Board shall receive an additional annual retainer of $62,500. The
retainer shall be paid in advance in equal quarterly installments for any
calendar quarter or portion thereof during which the Director serves as the
Chair of the EIX Board.


The quarterly retainer installments will be paid on the first business day of
the calendar quarter. Initial quarterly retainer installments will be paid as
soon as possible following the effective date of the election.




1
    

--------------------------------------------------------------------------------




Meeting Fees
No meeting fee shall be paid for attending a meeting of the Board, any Board
Committee, or shareholders. Each Director will receive $2,000 for each business
meeting attended on behalf of the corporation in his or her capacity as a
Director, at the request or invitation of either the Chair of the EIX Board or
the EIX Chief Executive Officer. Each Director shall receive only one meeting
fee for any concurrent meetings attended by the Director. Full meeting fees will
be paid if the Director attends any portion of any meeting.


Meeting fees will be paid on the first business day of either the first or
second month following the month in which the meeting occurred.


Expense Reimbursement
A Director will promptly be reimbursed after submitting to the Corporate
Secretary a statement of expenses, supported by receipts and any other requested
documentation, for (i) reasonable expenses incurred by the Director to attend
Board meetings, Committee meetings, or business meetings attended on behalf of
the corporation in his or her capacity as a Director, and (ii) reasonable
program fees and expenses incurred by the Director to attend director education
programs that are relevant to service on the Board.


Equity-Based Awards
Equity-based awards (“Awards”) will be granted under and subject to the terms of
the EIX 2007 Performance Incentive Plan or a successor plan (the “Plan”), except
that any award payable in cash will be deemed paid outside of the Plan. The
Awards consist of fully vested Edison International deferred stock units
(“DSUs”) and/or Edison International common stock (“Common Stock”). DSUs
represent the value of one share of Common Stock and will be credited to the
Director’s account under the EIX Director Deferred Compensation Plan and subject
to the terms of that plan. DSUs include dividend equivalent rights that are
converted to additional DSUs. The number of DSUs or shares of Common Stock
awarded to a Director in any particular instance will be calculated by dividing
the applicable equity award amount to be granted on that date (expressed in
dollars and determined as set forth below, the “Award Amount”) by the fair
market value of a share of Common Stock as of that date, rounded up to the
nearest whole share. Fair market value for these purposes shall be determined in
accordance with the Plan. Each Award will be subject to terms and conditions
approved in advance by the Board.


Initial Election Award – Upon the initial election of a Director to the Board,
the Director will receive an award of DSUs with an aggregate Award Amount of
$140,000 subject to proration as provided below, the date of grant of which
shall be the effective date of such election.


2
    

--------------------------------------------------------------------------------






Annual Reelection Award – Each Director reelected to the Board will receive
Common Stock and/or DSUs with an aggregate Award Amount of$140,000, the date of
grant of which shall be the date of such reelection. The portion of the award to
be granted in Common Stock and/or DSUs shall be specified in advance by the
Director as provided in the next paragraph.


Prior to the year the Annual Reelection Award is granted, the Director may elect
to receive the award entirely in shares of Common Stock, entirely in DSUs, or in
any combination of each, except that if a fractional share would result, the
Common Stock portion will be rounded up to the next whole share and the DSU
portion will be rounded down to the next whole DSU. If no such election is
timely made by the Director for a particular year, the Director’s Annual
Reelection Award (if any) for that year will be entirely Common Stock.


Additional Award to Chair of EIX Board – Upon the initial appointment of a
non-employee Director as Chair of the EIX Board, the Director will receive
Common Stock and/or DSUs with an aggregate Award Amount of $62,500 subject to
proration as provided below, the date of grant of which shall be the effective
date of such appointment.


If a non-employee Director serving as Chair of the EIX Board is reelected to the
EIX Board and is reappointed or otherwise remains Chair of the EIX Board
following such reelection, then that Director will receive an Additional Award
of Common Stock and/or DSUs with an Award Amount of $62,500 (in addition to the
Annual Reelection Award Amount of$140,000, for a total Award Amount of$202,500),
the grant date of which shall be the date of such reelection.


The portion of the Additional Award to be granted in Common Stock and/or DSUs
shall be subject to the Director’s election in effect (if any) for that year’s
Annual Reelection Award. To the extent no such election is in effect, the
Additional Award for an initial appointment as Chair shall be made in the form
of DSUs and any subsequent Additional Award for that Chair shall be made in the
form of Common Stock.


Proration of Certain Awards. The Initial Election and Additional Award amounts
provided for above are subject to proration if the grant date of the Award
occurs (i) in the second quarter of EIX’s fiscal year and after the date of
EIX’s annual meeting of shareholders for that year, (ii) in the third quarter of
EIX’s fiscal year, or (iii) in the fourth quarter of EIX’s fiscal year. In
determining the Award Amount as to any such Award, the applicable dollar amount
set forth above will be multiplied by a percentage determined in accordance with
the table set forth below.




3
    

--------------------------------------------------------------------------------




If the grant date of the award occurs:
Then the applicable percentage is:
In the first quarter of EIX’s fiscal year, or in the second quarter of EIX’s
fiscal year and on or before the date of EIX’s annual meeting of shareholders
for that year
100% (no proration)
In the second quarter of EIX’s fiscal year and after the date of EIX’s annual
meeting of shareholders for that year
75%
In the third quarter of EIX’s fiscal year
50%
In the fourth quarter of EIX’s fiscal year
25%



However, if a non-employee Director receives an Initial Election and/or
Additional Award during a particular EIX fiscal year before the date of EIX’s
annual meeting of shareholders for that year, the Director will not receive that
same Award Amount again if he or she is reelected as a Director in that fiscal
year.


EIX Affiliate Boards – SCE non-employee Directors who do not serve on the EIX
Board will receive Awards equal in amount to EIX non-employee Directors if the
SCE Board authorizes such compensation. Differing amounts of SCE Awards, and
Awards for non‑employee directors of other EIX affiliates, may only be made with
additional approval of the EIX Board.


Matching Gift Program
Directors of EIX and SCE are eligible to participate in the EIX Director
Matching Gifts Program.




4
    